United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                                                              May 30, 2003
                      For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                           No. 02-61070
                         Summary Calendar


JACQUE WHITE, Individually and as next friend of Cassandra Kelly,
a minor,

                                              Plaintiff-Appellant,


                              VERSUS


MCCOMB SEPARATE SCHOOL DISTRICT; PATRICK COOPER, Individually and
in His Official Capacity as Superintendent; LINDA YOUNG,
Individually and in Her Official Capacity as Principal of Kennedy
Elementary; NEDRA SIMPSON, Individually and in Her Official
Capacity as Kennedy Elementary Special Education Teacher; MARGARET
ROBINSON, in Her Official Capacity as a School Board Member;
MAURICE CHESTER, in His Official Capacity as a School Board Member;
KENT KERBERT, in His Official Capacity as a School Board Member;
ODESSA HOLMES, in His Official Capacity as a School Board Member;
CHARLES DUNAGIN, in His Official Capacity as a School Board Member

                                              Defendants-Appellees.




           Appeal from the United States District Court
        For the Southern District of Mississippi, Jackson




Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          In May, 2001, Jacque White, (hereinafter “White”) acting

individually and as next friend of his minor daughter, Cassandra

Kelly (hereinafter “Kelly”), filed suit in the Circuit Court of

Pike County, Mississippi, against McComb Separate School District

and several individual officials and employees of such district

(hereinafter referred to collectively as “defendants”) asserting

claims of state law negligence and violation of the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. §1400 et seq

arising out of an incident in which Kelly, who is severely and

profoundly disabled, mentally and physically handicapped, fell out

of a chair at a table in the special education classroom to which

she was assigned by defendants. The defendants removed the case to

the      federal              district   court    because    of   the   federal    question

involved.                Defendants       moved    for   a   summary    judgment    on   the

negligence issue because there was no genuine issue of material

fact to support such claim and moved for dismissal of the IDEA

claim on the grounds of failure to exhaust administrative remedies.

The district judge granted defendants’ motions and White appeals to

this Court.

          We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.




G:\opin-sc\02-61070.opn.wpd                        2
For the reasons stated by the district judge in his “Opinion and

Order” filed on November 20, 2002, we affirm the final judgment

entered on November 20, 2002, which dismissed the negligence claim

with prejudice and the IDEA claim without prejudice.   AFFIRMED.




G:\opin-sc\02-61070.opn.wpd     3